 



 

AMENDMENT NO. 2 TO THE CONSULTING AGREEMENT AND MUTUAL GENERAL RELEASE

 

This AMENDMENT NO. 2 TO THE CONSULTING AGREEMENT AND MUTUAL GENERAL RELEASE (the
“Amendment”) is entered into on December 28, 2013, by and between Global Eagle
Entertainment Inc., a Delaware corporation (the “Company”), and Louis
Bélanger-Martin, for himself and his heirs, successors and assigns
(collectively, “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and Executive entered into a Consulting Agreement and
Mutual General Release dated as of October 2, 2013, as amended on October 14,
2013 (the “Agreement”); and

 

WHEREAS, the Company and Executive desire to further amend the Agreement as
provided in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants,
promises and agreements hereinafter set forth, the mutual benefits to be gained
by the performance thereof, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and accepted, the
parties to this Amendment, intending to be legally bound, hereby agree as
follows:

 

Section 1. Defined Terms. Capitalized terms used herein, unless otherwise
defined herein, have the meanings ascribed to them in the Agreement.

 

Section 2. Amendment to Section 2(b). Section 2(b) of the Agreement is deleted
in its entirety and replaced with the following text:

 

“INTENTIONALLY OMITTED”

 

Section 3. Amendment to Section 2(c). Section 2(c) of the Agreement is deleted
in its entirety and replaced with the following text:

 

“(c) Executive shall receive a payment of (A) $2 million in cash and (B) 103,977
fully vested shares of common stock, par value $0.0001 per share (“Common
Stock”), of the Company (the “Issued Shares”) to be paid by the Company within
five (5) business days of December 28, 2013. Notwithstanding anything to the
contrary contained herein, in no event shall the aggregate number of shares of
Common Stock that may be issued hereunder exceed 19.9% of either (a) the total
number of shares of Common Stock outstanding on the date of the Agreement or (b)
the total voting power of the Company’s securities outstanding on the date of
the Agreement that are entitled to vote on matters voted on by holders of the
Common Stock, unless and until the Company has obtained the approval of its
stockholders as required by the applicable rules of The Nasdaq Stock Market for
issuances of shares in excess of such amount; provided, however, that any such
excess will be paid by the Company in cash. The Company will issue the Issued
Shares under the Company’s 2013 Equity Incentive Plan. Until the date which is
ninety (90) days after Executive is no longer a member of the Board or otherwise
an affiliate of the Company, the Company shall make available adequate current
public information with respect to the Company, as contemplated by Rule 144
under the Securities Act of 1933, as amended (the “Securities Act”). Executive
agrees that the Issued Shares shall be subject to a lock-up that prohibits the
sale of such shares for a period of one (1) year from the date of issuance. Such
restriction on the sale of the Issued Shares shall be in addition to any and all
other restrictions imposed on such sale by the Securities Act and the rules and
regulations thereunder. The Company will prepare and file with the Securities
and Exchange Commission the initial notice of issuance of the Issued Shares to
Executive required by Section 16 (“Section 16”) of the Securities Exchange Act
of 1934, as amended, provided that all other forms required to be filed by
Executive pursuant to Section 16 shall be the responsibility of Executive unless
such forms are routinely prepared and filed by the Company on behalf of the
Company’s officers and directors. In connection with the transactions
contemplated by this Agreement, Executive has agreed to relinquish his right to
options to purchase 400,000 shares of Common Stock of the Company issued to him
on or about February 19, 2013 (the “February 2013 Options”). On Executive’s
receipt of the compensation payable under this subsection (c), Executive shall
expressly relinquish his right to options to purchase the remaining 350,000
shares of Common Stock underlying the February 2013 Options. In furtherance
thereof, Executive acknowledges and agrees that (i) the foregoing payment is in
exchange for the relinquishment of Executive’s February 2013 Options, (ii) any
consulting fees paid by the Company to Executive were solely in respect of
consulting services provided by Executive to the Company (and such services were
performed in Canada for the benefit of the Company) and were not (A) for any
past performance or employment obligations while Executive was Chief Executive
Officer of AIA or (B) for AIA or any affiliated entity of AIA (other than the
Company), (iii) the Company will take any and all actions it deems necessary or
advisable in its sole discretion in order to comply with its requisite reporting
obligations for U.S. or Canadian income tax purposes, (iv) Executive is required
to timely report, file, remit and pay any taxes Executive owes (whether as an
independent contractor, a member of the Board and/or otherwise) in respect of,
related to, resulting from or arising out of any payments made by the Company to
Executive hereunder or in connection with the consulting services provided by
Executive to the Company and (v) Executive acknowledges that he is being paid
gross amounts under this Agreement and for Executive’s consulting services, and
that no taxes are being withheld, and that the Executive is therefore fully
responsible for any such taxes owed by him in Canada, the United States, and or
in Germany, as and if required by the laws of the respective countries, and that
in no way will the Company assume such tax obligations and responsibilities
resulting from or arising out of any payments made by the Company to Executive
hereunder or in connection with the consulting services provided by Executive to
the Company.”

 

Section 4. Effect of Amendment. Except as explicitly amended by the terms of
this Amendment, the terms of the Agreement shall remain in effect and are
unchanged by this Amendment.

 

[Signature Page Follows]





 

 

 



IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed, all as of the day and year first above written.

 

  COMPANY:                   GLOBAL EAGLE ENTERTAINMENT INC.                  
By: /s/ David Davis             Name: David Davis             Title: Chief
Financial Officer                     EXECUTIVE:                   /s/ Louis
Bélanger-Martin     Name: Louis Bélanger-Martin  

 



 

 

 

 

